Filed 11/24/20 P. v. Williams CA2/8
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 THE PEOPLE,                                                      B290506

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. YA095655)
           v.

 CHRISTOPHER WILLIAMS,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Edmund Willcox Clarke, Jr., Judge.
Reversed and remanded with directions.
      Christopher Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Steven D. Matthews, Supervising Deputy
Attorney General, and Ryan M. Smith, Deputy Attorney General,
for Plaintiff and Respondent.
                       ____________________
       Christopher Williams requests a remand for resentencing
under Senate Bill No. 1393 (2017–2018 Reg. Sess.), which we call
SB 1393. In July 2019, we dismissed his appeal because he
lacked a certificate of probable cause. The Supreme Court
transferred the matter back to us to vacate our decision and
reconsider the case in light of People v. Stamps (2020) 9 Cal.5th
685 (Stamps). Williams and the People submitted supplemental
briefs. Under Stamps, we remand for the trial court to determine
whether to exercise its discretion under SB 1393. All statutory
citations are to the Penal Code.
                                   I
       We summarize some factual background.
       As part of a plea deal, Williams pleaded no contest to two
felony counts of robbery. Williams admitted a strike offense
conviction. In May 2018, the trial court sentenced Williams to 30
years and four months in prison. Five of these years were due to
a prior serious felony conviction enhancement under section 667,
subdivision (a)(1). Without requesting or receiving a certificate of
probable cause, Williams filed a notice of appeal on May 31, 2018.
       The law changed later in 2018. At the time of sentencing,
section 1385, subdivision (b) prohibited the court from striking
any prior conviction of a serious felony for enhancement purposes
under section 667. On September 30, 2018, the Governor signed
SB 1393 into law. Effective January 1, 2019, this bill amended
section 1385 to grant courts discretion either to impose or to
strike section 667, subdivision (a)(1) enhancements.
                                  II
       Both parties correctly agree Stamps controls this case.
       Williams may proceed without a certificate of probable
cause. (Stamps, supra, 9 Cal.5th at p. 698.)




                                 2
       SB 1393 applies retroactively to Williams, whose judgment
was not final when the law took effect. (Stamps, supra, 9 Cal.5th
at p. 699.)
       The appropriate remedy is a remand to allow Williams to
ask the trial court to strike the section 667 enhancement. If the
trial court declines to exercise its discretion, that ends the matter
and Williams’s sentence stands. (Stamps, supra, 9 Cal.5th at p.
707.) If the court is inclined to exercise its discretion, the court
must permit the People to choose whether to accept the sentence
modification or to withdraw assent to the plea agreement. (Ibid.)
Further, the court may withdraw its prior approval of the
agreement. (Id. at p. 708.)
                           DISPOSITION
       We remand so Williams may ask the trial court to strike
his section 667 enhancement. If he does and the court is inclined
to exercise its discretion, the court must permit the People to
choose whether to accept the sentence modification or to
withdraw assent to the plea agreement.




                                            WILEY, J.

We concur:




             BIGELOW, P. J.                 GRIMES, J.




                                  3